Citation Nr: 0916803	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-21 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and two friends


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1968 to 
December 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for PTSD.  

A hearing at the RO was held in September 2008 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  At the hearing, the appellant submitted 
additional evidence to the Board, along with a written waiver 
of initial RO review of this evidence.  See 38 C.F.R. § 
20.1304 (2008).

In November 2008, the Board remanded the matter for 
additional evidentiary development.  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The appellant did not engage in combat with the enemy.

2.  The record does not contain credible supporting evidence 
that the appellant's claimed in-service stressors occurred.  


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In this case, in a September 2003 letter issued prior to the 
initial decision on the claim, the RO addressed all three 
notice elements delineated in 38 C.F.R. § 3.159.  The fact 
that the notice did not address either the relevant rating 
criteria or effective date provisions was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  




Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.

In this case, the appellant's service treatment records are 
on file, as are post-service VA and private clinical records 
identified or submitted by the appellant.  The appellant was 
also given the opportunity to submit or identify additional 
evidence, but has neither submitted nor identified any 
additional available, outstanding post-service VA or private 
clinical records pertaining to his claim and none is evident 
from a review of the record.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2008).  

As set forth in more detail below, where, as here, a veteran 
did not engage in combat, his testimony by itself, as a 
matter of law, cannot be sufficient to establish a PTSD 
stressor.  Rather, the record must contain supporting 
evidence that the claimed in-service stressors occurred.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In this case, the record reflects that the RO has assisted 
the appellant by attempting to obtain evidence corroborating 
one of his claimed stressors, an incident which reportedly 
occurred during his participation in a mission code named 
Operation Backtrack.  The record shows that the RO contacted 
the United States Army and Joint Services Records Research 
Center (JSRRC) (formerly the United States Armed Services 
Center for Unit Records Research (CURR)), which is the 
appropriate agency to provide this information.  Despite 
these efforts, the RO was unsuccessful in obtaining 
corroborative evidence of this stressor.  

Regarding the appellant's remaining stressors, the appellant 
has been unable to provide sufficient detail regarding his 
stressors such that any action could be taken to attempt to 
obtain corroborative evidence, including by contacting the 
service department.  Neither the appellant nor his 
representative has specifically argued that additional 
efforts are necessary in this regard, nor have they 
identified an avenue of development which has not yet been 
explored with respect to the appellant's stressors.  

The Board also notes that the appellant has not been afforded 
a VA medical examination in connection with his claim.  
38 C.F.R. § 3.159(c)(4) (2008).  The Board finds, however, 
that an examination is not necessary, absent evidence 
corroborating the appellant's reported stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996) (holding that a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the appellant nor his 
representative has argued otherwise.  


Background

The appellant's service treatment records show that at his 
February 1968 enlistment medical examination, he reported a 
history of depression or excessive worry as well as nervous 
trouble.  No psychiatric abnormalities were identified on 
clinical evaluation.  

The appellant's in-service treatment records are negative for 
pertinent complaints or abnormalities., including complaints 
or findings of a psychiatric disorder.  At his October 1969 
military discharge medical examination, no psychiatric 
abnormalities were identified.  

The appellant's service personnel records show that he served 
as a yeoman clerk aboard the U.S.S. Ticonderoga from February 
1968 to September 1969.  The service department has verified 
that the U.S.S. Ticonderoga was in the waters off Vietnam at 
various periods between March 1968 and July 1968, and at 
various periods between March 1969 and August 1969.  

The appellant is the recipient of various awards and 
decorations, including the Vietnam Service Medal with four 
bronze stars and the Republic of Vietnam Campaign Medal with 
device.  He received no awards or decorations indicative of 
combat service.  

In April 2003, the appellant submitted a claim of service 
connection for PTSD.  In support of his claim, he submitted 
private psychiatric treatment records, dated from July 1994 
to January 2003 showing several psychiatric diagnoses, 
including PTSD.  In pertinent part, these records show that 
in clinical settings, the appellant described participating 
in classified missions in which he was flown by helicopter 
from his aircraft carrier to river boats for joint naval-CIA 
operations then returned to the carrier.  During these 
missions, he witnessed casualties, fired a weapon, and was 
told not to discuss the mission with other naval personnel 
aboard the carrier.  

Also submitted were VA clinical records, dated from January 
2003 to June 2003, showing that the appellant received 
psychiatric treatment, including for PTSD.  During a March 
2003 examination, the appellant reported that he was a combat 
veteran from Vietnam, having participated in highly 
classified gun boat missions.  On one of these missions, only 
12 out of 35 soldiers survived.

Upon receipt of his claim, the RO contacted the appellant in 
a September 2003 letter and asked that he provide additional 
details regarding his in-service stressors, including the 
dates and locations of the reported incidents, as well as the 
names of his unit and the individuals involved.  

In October 2003, the appellant responded that during June and 
July of 1969, he was assigned to record classified 
intelligence gained from observing and interrogating the 
enemy in operations in Cambodia.  He indicated that the 
missions were classified.  The appellant later recalled in a 
September 2004 statement that a Marine Sergeant by the name 
of Edward Martinez was killed during the mission.  He also 
recalled that the code name of the mission was Operation 
Backtrack.  

At his September 2008 Board hearing, the appellant testified 
that in June or July 1969, he participated in a secret 
mission with CIA officers in Cambodia.  At one point during 
the mission, "I walked in on the scene of an event of 
genocide of the torture of a child."  Transcript at page 7.  
Specifically, the appellant indicated that it appeared that 
an interrogator was torturing a child, "trying to make the 
father talk"  Id.  The appellant indicated that he tried to 
intervene to help the child, but the interrogator came at him 
with a knife and "I blew the top of his head off."  Another 
CIA operative was also killed.  The appellant indicated, 
however, that there was no official documentation of the 
mission, because it was classified and "[w]e didn't 
officially go."  Transcript at page 12.  The appellant 
indicated that he never spoke of the incident because he was 
worried about being prosecuted and sent to Leavenworth.  

In December 2008, the RO contacted the service department and 
requested evidence corroborating the appellant's claimed 
stressor regarding his participation in Operation Backtrack 
in Cambodia in 1969.  Later that month, the service 
department responded that they had reviewed the 1968 and 1969 
command histories for the U.S.S. Ticonderoga, which revealed 
that the ship conducted operations in the northern Gulf of 
Tonkin by launching and recovering combat aircraft flying 
missions over North Vietnam.  The service department noted 
that these histories did not document any operations 
associated with Operation Backtrack that were supported in 
Cambodia.  The service department further noted that they had 
reviewed available casualty information, but had been unable 
to document the death of an individual by the name of Edward 
Martinez.  Finally, the service department noted that an 
individual with the Navy rating of Yeoman was not normally 
among those participating in combat operations ashore.  




Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

In addition to the criteria set forth above, service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV)); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressors occurred.  38 C.F.R. § 
3.304(f) (2008); Anglin v. West, 11 Vet. App. 361, 367 
(1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether a veteran was 
engaged in combat with the enemy.  If the evidence 
establishes that a veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of a appellant's 
service, a veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App.  
128, 147 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of  
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved  
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The appellant claims that he developed PTSD as a result of 
his experiences in Vietnam, including during combat 
operations.

When PTSD is claimed as a result of combat stressors, the 
Board must first determine whether a veteran was engaged in 
combat and, if so, whether the claimed stressors are related 
to combat.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); Zarycki v.  
Brown, 6 Vet. App. 91 (1993).

After carefully reviewing all pertinent evidence in this 
case, the Board finds that the record does not support the 
conclusion that the appellant "engaged in combat with the 
enemy" during service.  VA O.G.C. Prec. Op. No. 12-99.  In 
that regard, the Board notes that the appellant did not have 
a combat-related military occupational specialty.  Rather, 
the appellant's service personnel records show that he served 
as a yeoman clerk, a Navy rating which the service department 
has explained is not typically associated with combat 
operations.  Additionally, the appellant's service personnel 
records show that he did not receive any military citations 
indicative of combat service.

The probative and credible evidence of record does not 
otherwise support a finding that the appellant participated 
in an actual fight or encounter with a military foe or 
hostile unit or instrumentality.  While the Board has 
considered his assertions to the effect that he participated 
in highly classified gun boat missions, the evidence of 
record, including his service personnel records and the 
information obtained from the JSRRC by the RO, do not support 
his recollections.  As discussed above, the appellant's 
military occupational specialty was yeoman clerk.  He is not 
noted to have any specialized combat training, nor did he 
receive any awards or decorations indicative of combat 
service.  The Board finds that the contemporaneous, objective 
records are entitled to more probative weight than the 
recollections of the appellant of events which occurred years 
previously.  For the reasons and bases discussed above, the 
Board finds that the appellant did not serve in combat.  

Where, as here, the record does not establish that the 
claimant engaged in combat with the enemy, he must provide 
"credible supporting evidence from any source" that the 
event alleged as the stressor in service occurred.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997).

In this case, as discussed above, the Board notes that many 
of the stressors described by the appellant are vague and not 
capable of corroboration.  For example, stressors such as 
witnessing casualties, firing a weapon, and participating in 
classified missions fail to provide the detail necessary to 
allow the service department to attempt corroboration.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that 
the factual data required by VA to confirm a stressor, such 
as names, dates, and places, are straightforward facts and do 
not place an onerous task on the appellant).  

With respect to the specific stressor described by the 
appellant, i.e. his participation in Operation Backtrack in 
Cambodia in which Sergeant Martinez was killed, the Board 
notes that the service department was unable to provide 
corroborative evidence.  Again, the service department has 
indicated that command histories for the U.S.S. Ticonderoga 
do not document any operations associated with Operation 
Backtrack that were supported in Cambodia.  The service 
department further noted that they had reviewed available 
casualty information, but had been unable to document the 
death of an individual by the name of Edward Martinez.  
Finally, the service department noted that an individual with 
the Navy rating of Yeoman is not normally among those 
participating in combat operations ashore.  

The Board also notes that there is no other evidence 
corroborating any of the appellant's reported stressors.  The 
Board recognizes the appellant's sincere belief that he has 
PTSD as a result of his experiences in service.  As noted, 
however, service connection for PTSD requires "credible 
supporting evidence that the claimed stressor occurred."  
See 38 C.F.R. § 3.304(f) (2008).  A claimant's statement, 
alone, is not sufficient to establish a PTSD stressor.  See 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Similarly, a 
health care provider's endorsement of an uncorroborated 
stressor statement does not serve to confirm the existence of 
the stressor event.  See Moreau, 9 Vet. App. at 395-96.

In this case, therefore, the Board finds that the evidence of 
record does not contain credible supporting evidence that the 
appellant's reported in-service stressors occurred.  See 38 
U.S.C.A. § 5107(a) (it is a claimant's responsibility to 
support a claim of entitlement to VA benefits).  Absent such 
evidence, a preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.  
38 U.S.C.A. §§ 1110,  5107(b); 38 C.F.R. §§ 3.303, 3.304(f). 




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


